Title: Resolution of Independence Moved by R. H. Lee for the Virginia Delegation, 7 June 1776
From: Lee, Richard Henry
To: Continental Congress


                    
                        [7 June 1776]
                    
                    Resolved
                    
                        That these United Colonies are, and of right ought to be, free and independent States, that they are absolved from all allegiance to the British Crown, and that all political connection between them and the State of Great Britain is, and ought to be, totally dissolved.
                        That it is expedient forthwith to take the most effectual measures for forming foreign Alliances.
                        That a plan of confederation be prepared and transmitted to the respective Colonies for their consideration and approbation.
                        [On verso in several hands as indicated:]
                        Resolved that it is the opinion of this Committee tha[t] the first Resolution be postponed to this day three weeks and that in the mean time least any time should be lost in case the Congress agree to this resolution a committee be appointed to prepare a Declaration to the effect of the said first resolution.
                    
                